Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 1-28 are currently pending in the application. Claims 1-20 are original claims (with amendments) to patent US 10,491,339 B2 and claims 21-28 are newly added claims.		
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. US 10,491,339 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 is considered by the examiner in accordance with 37 CFR 1.97, 37 CFR 1.98, MPEP 609, and MPEP 1406, to the fullest extent of the items presented including any concise explanation. Documents not meeting a particular criteria are lined through and not considered.

Claim Objections
Claims 21-28 are objected to because of the following informalities: (1) the amendment (04/21/2021) does not make changes by marking as required by CFR 1.173(d). Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 8,281,201 B2 (herein ‘201) in view of “CQI Reporting on the PUSCH” (herein Ericsson). The instant claims are a subset of the ‘201 patent claims. Additionally, Ericsson shows an aperiodic CQI and would be obvious to combine with the ‘201. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of aperiodic CQI is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; Ericsson states such a scheme is efficient (Ericsson: page 1, section 1, “This makes it possible to piggy back a CQI report on data that anyway needs to be scheduled in the uplink … The present contribution presents a scheme for requesting CQI on the PUSCH without incurring any significant overhead.”); and both references are directed to multiplexing CQI and data over PUSCH.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 8,713,394 B2 (herein ‘394). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are a subset of the ‘394 patent claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 8,977,923 B2 (herein ‘923). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are a subset of the ‘923 patent claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 9,178,678 B2 (herein ‘678). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are a subset of the ‘678 patent claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 9,900,128 B2 (herein ‘128). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are a subset of the ‘128 patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 9,036,520 B2 (herein Montojo).

Claim 1
Montojo
A method for supporting retransmission in a wireless communication system, the method performed by a user equipment (UE) and comprising:

Montojo discloses UE retransmitting in a wireless communication system.

“An access point, e.g., access point 100, can be a fixed station used for communicating with terminals and can also be referred to as a base station, a Node B, an access network, and/or other suitable terminology. In addition, an access terminal, e.g., an access terminal 116 or 122, can also be referred to as a mobile terminal, user equipment (UE), a wireless communication device, a terminal, a wireless terminal, and/or other appropriate terminology.” (Montojo: column 5, lines 15-22)

“FIG. 2 is a block diagram of a system 200 that facilitates multiplexing of control and data with varying power offsets in accordance with various aspects described herein. System 200 can include one or more terminals 210 and one or more base stations 240, which can communicate on the forward and reverse links via respective antennas 222 and 242. As used herein and generally in the art, the forward link (or downlink) refers to the communication link from a base station to a terminal, and the reverse link (or uplink) refers to the communication link from a terminal to a base station. Further, although only one antenna is illustrated at terminal 210 and base station 240, it should be appreciated that terminal 210 and base station 240 can communicate using any number of antennas.” (Montojo: column 5, lines 23-36)

“When transmitted separately, the transmit power spectral density (PSD) for control and data transmissions may be independently controlled to achieve a given QoS for the control and data transmissions. This can be done, for example, to account for the fact that data transmission benefits from HARQ (Hybrid Automatic Repeat reQuest) protection. More specifically, if a data transmission is not received correctly in a given transmission, it can be re-transmitted. On the other hand, transmissions of control information typically cannot benefit from HARQ as control information may rely on a given turn around time that prohibits its re-transmission. Thus, QoS of control information can be independently adjusted to facilitate effective one-time transmission of control information. Accordingly, when control information is embedded into a data transmission, the signal quality of the control information can vary depending on the resources scheduled for transmission of the data, which can reduce the reliability of the control information.” (Montojo: column 6, lines 11-28, emphasis added)

“As a result, to ensure the reliability of control information multiplexed with data, terminal 210 can employ a power adjustment component 216 to apply a power offset to the control information. By doing so, the power adjustment component 216 can provide varying protection levels for the control information based on the bandwidth, MCS, and/or other properties of the data resources into which it is embedded in order to maintain a predetermined signal quality for the control information independent of the data resources and MCS.” (Montojo: column 6, lines 29-38)

multiplexing retransmission data of an initial uplink data with a channel quality indicator (CQI); and 

“In accordance with another aspect, CQI information, ACK indication(s), and/or other control signaling can be multiplexed with data by system 400 as follows. CQI and ACK information can first be encoded by respective encoders 420 and 430. In one example, CQI content and a number of CQI bits encoded at encoder 420 can depend on an uplink grant. For example, if an uplink grant is larger, a larger number of bits can be allocated for CQI transmission. In another example, coding applied to CQI and ACK/NAK information at encoders 420 and 430 can be fixed irrespective of a MCS used for data.” (Montojo: column 10, lines 18-28)

transmitting the multiplexed data on a physical uplink shared channel (PUSCH) to a base station,
 
“In one example, when there is data transmission in a subframe, system 400 and/or another appropriate system can be utilized to multiplex the control with the data (e.g., data on a Physical Uplink Shared Channel (PUSCH)) within the physical layer (PHY) resources allocated for the data, leaving the reserved control resources unused.” (Montojo: column 9, lines 25-31)

wherein a radio resource for the CQI is determined based on a transmission parameter including information on an allocated resource used for transmission of the initial uplink data.

Montojo discloses control information (i.e. CQI) subject to the uplink grant transmission parameter MCS.

“After encoding at encoders 420 and 430, the CQI and ACK information can then optionally be scrambled at scramblers 422 and/or 432. If scrambling is performed for the control information, such scrambling can be independent of scrambling performed for data. Alternatively, scrambling can be performed for both control and data after multiplexing is performed at multiplexer 440. CQI and ACK/NAK information can then be modulated at respective modulators 424 and 434 using, for example, a fixed modulation format that is irrespective of a modulation scheme used for data. Thus, different modulation symbols for control and data can utilize different modulation schemes. The modulated control information can then pass through a gain stage 426 and/or 436, wherein a power offset is applied to the control information to provide different protection levels for the control information to ensure its signal quality in the multiplexed transmission. In one example, gain stages 426 and/or 436 can be dependent on the MCS specified for the data in an uplink grant. Further, gain stages 426 and/or 436 can occur before control-data multiplexing at multiplexer 440 or after multiplexing, in which case a common power offset can be applied to both the control and data. The control information can then be symbol mapped at respective Localized FDM (LFDM) symbol mappers 428 and 438 for multiplexing with data at multiplexer 440.” (Montojo: column 10, lines 29-53)

Claim 6
Montojo
The limitations of claim 6 correspond to the limitations of claim 1.

As such, the limitations of claim 6 are rejected in a corresponding manner as the limitations of claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 7, 9, 11, 12, 14, 16, 17, 19, 21, 22, 24, 26, 27, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9,036,520 B2 (herein Montojo) in view of “CQI Reporting on the PUSCH” (herein Ericsson).

Claim 2
Montojo and Ericsson
The method of claim 1, wherein the CQI is an aperiodic CQI.

To the extent Montojo does not explicitly state “wherein the CQI is an aperiodic CQI”, Ericsson demonstrates that it was known at the time of invention for “wherein the CQI is an aperiodic CQI” (Ericsson: page 1, section 1, “It has in particular been decided to support the possibility for the eNodeB to use the uplink (UL) grant for requesting a CQI report on the PUSCH in an a-periodic manner.”). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the system of multiplexed control and data found in Montojo with the CQI being aperiodic as suggested by Ericsson’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of aperiodic CQI is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; Ericsson states such a scheme is efficient (Ericsson: page 1, section 1, “This makes it possible to piggy back a CQI report on data that anyway needs to be scheduled in the uplink … The present contribution presents a scheme for requesting CQI on the PUSCH without incurring any significant overhead.”); and both references are directed to multiplexing CQI and data over PUSCH.	

Claim 4
Montojo and Ericsson
The method of claim 1, further comprising: receiving a CQI request from the base station, wherein the CQI request is used to trigger transmission of the CQI from the UE.

To the extent Montojo does not explicitly state “receiving a CQI request from the base station, wherein the CQI request is used to trigger transmission of the CQI from the UE”, Ericsson demonstrates the limitation was known at the time of invention (Ericsson: page 1, section 1, “It has in particular been decided to support the possibility for the eNodeB to use the uplink (UL) grant for requesting a CQI report on the PUSCH in an a-periodic manner.”; also see page 1, section 2.1, “Triggering Rule for CQI with Data”). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the system of multiplexed control and data found in Montojo with receiving a CQI request from the base station, which is used to trigger transmission of the CQI from the UE as suggested by Ericsson’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of aperiodic CQI is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; Ericsson states such a scheme is efficient (Ericsson: page 1, section 1, “This makes it possible to piggy back a CQI report on data that anyway needs to be scheduled in the uplink … The present contribution presents a scheme for requesting CQI on the PUSCH without incurring any significant overhead.”); and both references are directed to multiplexing CQI and data over PUSCH.	

Claim 7
Montojo and Ericsson
The limitations of claim 7 corresponds to the limitations of claim 2.

As such, the limitations of claim 7 are rejected in a corresponding manner as the limitations of claim 2.

Claim 9
Montojo and Ericsson
The limitations of claim 9 corresponds to the limitations of claim 4.

As such, the limitations of claim 9 are rejected in a corresponding manner as the limitations of claim 4.

Claim 11
Montojo and Ericsson
A method for supporting retransmission in a wireless communication system, the method performed by a base station (BS) and comprising: transmitting a channel quality indicator (CQI) request to a user equipment (UE); and receiving multiplexed data on a physical uplink shared channel (PUSCH) from the UE, wherein the multiplexed data includes retransmission data of an initial uplink data with a CQI, wherein a radio resource for the CQI is determined based on a transmission parameter including information on an allocated resource used for transmission of the initial uplink data.
Montojo discloses the limitations of claim 11 in the same manner as the corresponding limitations of claim 1. Montojo is directed toward a system/process involving both the base station and the user equipment (see above citations).

To the extent Montojo does not explicitly state “transmitting a channel quality indicator (CQI) request to a user equipment (UE)”, Ericsson demonstrates the limitation was known at the time of invention (Ericsson: page 1, section 1, “It has in particular been decided to support the possibility for the eNodeB to use the uplink (UL) grant for requesting a CQI report on the PUSCH in an a-periodic manner.”; also see page 1, section 2.1, “Triggering Rule for CQI with Data”). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the system of multiplexed control and data found in Montojo with transmitting a CQI request from the base station to user equipment as suggested by Ericsson’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of aperiodic CQI is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; Ericsson states such a scheme is efficient (Ericsson: page 1, section 1, “This makes it possible to piggy back a CQI report on data that anyway needs to be scheduled in the uplink … The present contribution presents a scheme for requesting CQI on the PUSCH without incurring any significant overhead.”); and both references are directed to multiplexing CQI and data over PUSCH.	

Claim 12
Montojo and Ericsson
The limitations of claim 12 corresponds to the limitations of claim 2.

As such, the limitations of claim 12 are rejected in a corresponding manner as the limitations of claim 2.

Claim 14
Montojo and Ericsson
The limitations of claim 14 corresponds to the limitations of claim 4.

As such, the limitations of claim 14 are rejected in a corresponding manner as the limitations of claim 4.
Claim 16
Montojo and Ericsson
A base station (BS) supporting retransmission in a wireless communication system, the BS comprising: a radio frequency unit transmitting and receiving a radio signal; and a processor coupled to the radio frequency unit and configured for: transmitting a channel quality indicator (CQI) request to a user equipment (UE); and receiving multiplexed data on a physical uplink shared channel (PUSCH) from the UE, wherein the multiplexed data includes retransmission data of an initial uplink data with a CQI, wherein a radio resource for the CQI is determined based on a transmission parameter including information on an allocated resource used for transmission of the initial uplink data.
Montojo discloses the limitations of claim 11 in the same manner as the corresponding limitations of claim 1. Montojo is directed toward a system/process involving both the base station and the user equipment (see above citations). Montojo discloses a radio frequency unit transmitting and receiving and coupled with a processor (Montojo: figures 1-2, 7; column 5, lines 23-59; column 13, lines 34-48).

To the extent Montojo does not explicitly state “transmitting a channel quality indicator (CQI) request to a user equipment (UE)”, Ericsson demonstrates the limitation was known at the time of invention (Ericsson: page 1, section 1, “It has in particular been decided to support the possibility for the eNodeB to use the uplink (UL) grant for requesting a CQI report on the PUSCH in an a-periodic manner.”; also see page 1, section 2.1, “Triggering Rule for CQI with Data”). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the system of multiplexed control and data found in Montojo with transmitting a CQI request from the base station to user equipment as suggested by Ericsson’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of aperiodic CQI is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; Ericsson states such a scheme is efficient (Ericsson: page 1, section 1, “This makes it possible to piggy back a CQI report on data that anyway needs to be scheduled in the uplink … The present contribution presents a scheme for requesting CQI on the PUSCH without incurring any significant overhead.”); and both references are directed to multiplexing CQI and data over PUSCH.	

Claim 17
Montojo and Ericsson
The limitations of claim 17 corresponds to the limitations of claim 2.

As such, the limitations of claim 17 are rejected in a corresponding manner as the limitations of claim 2.

Claim 19
Montojo and Ericsson
The limitations of claim 19 corresponds to the limitations of claim 4.

As such, the limitations of claim 19 are rejected in a corresponding manner as the limitations of claim 4.

Claim 21
Montojo and Ericsson
A method for supporting retransmission in a wireless communication system, the method performed by a user equipment (UE) and comprising: 

Montojo discloses retransmission in a wireless communication system (Montojo: column 5, lines 15-22; column 5, lines 23-36; column 6, lines 11-28; column 6, lines 29-38; see above).

performing an initial transmission of uplink data to a base station, based on at least one initial transmission parameter related to a first allocated resource for the initial transmission of the uplink data; 

Montojo discloses transmitting and then retransmitting uplink data based on transmission parameters related to allocations of resources, including the initial transmission (Montojo: column 6, lines 1-28; column 8, lines 9-20, note “scheduler grant”).
receiving a channel quality indicator (CQI) request from the base station; and 

To the extent Montojo does not explicitly state “receiving a channel quality indicator (CQI) request from the base station”, Ericsson demonstrates the limitation was known at the time of invention (Ericsson: page 1, section 1, “It has in particular been decided to support the possibility for the eNodeB to use the uplink (UL) grant for requesting a CQI report on the PUSCH in an a-periodic manner.”; also see page 1, section 2.1, “Triggering Rule for CQI with Data”). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the system of multiplexed control and data found in Montojo with receiving a CQI request from the base station, which is used to trigger transmission of the CQI from the UE as suggested by Ericsson’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of aperiodic CQI is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; Ericsson states such a scheme is efficient (Ericsson: page 1, section 1, “This makes it possible to piggy back a CQI report on data that anyway needs to be scheduled in the uplink … The present contribution presents a scheme for requesting CQI on the PUSCH without incurring any significant overhead.”); and both references are directed to multiplexing CQI and data over PUSCH.	

performing a retransmission of the uplink data which is multiplexed with a CQI, 
Montojo discloses retransmitting uplink data multiplexed with a CQI (Montojo: column 10, lines 18-28).

wherein performing the retransmission of the uplink data which is multiplexed with the CQI comprises: multiplexing the uplink data with the CQI, based on receiving the CQI request; and 

Montojo discloses multiplexing data with a CQI based on the uplink grant (Montojo: column 10, lines 18-28; column 10, lines 29-53). As discussed above, Ericsson shows the uplink grant as a CQI request.

transmitting the uplink data multiplexed with the CQI on a physical uplink shared channel (PUSCH) to the base station, 

“In one example, when there is data transmission in a subframe, system 400 and/or another appropriate system can be utilized to multiplex the control with the data (e.g., data on a Physical Uplink Shared Channel (PUSCH)) within the physical layer (PHY) resources allocated for the data, leaving the reserved control resources unused.” (Montojo: column 9, lines 25-31)

wherein the uplink data is multiplexed based on at least one retransmission parameter related to a second allocated resource for the retransmission of the uplink data, and 

Montojo discloses uplink data multiplexed based on a retransmission parameter related to a second allocated resource (Montojo: column 12, line 56 to column 13, line 3; note at least two parameters, bandwidth and MCS; see also Figures 5-6).

wherein the CQI is multiplexed based on the at least one initial transmission parameter related to the first allocated resource for the initial transmission of the uplink data.

“As a result, to ensure the reliability of control information multiplexed with data, terminal 210 can employ a power adjustment component 216 to apply a power offset to the control information. By doing so, the power adjustment component 216 can provide varying protection levels for the control information based on the bandwidth, MCS, and/or other properties of the data resources into which it is embedded in order to maintain a predetermined signal quality for the control information independent of the data resources and MCS.” (Montojo: column 6, lines 29-38)

“In accordance with another aspect, CQI information, ACK indication(s), and/or other control signaling can be multiplexed with data by system 400 as follows. CQI and ACK information can first be encoded by respective encoders 420 and 430. In one example, CQI content and a number of CQI bits encoded at encoder 420 can depend on an uplink grant. For example, if an uplink grant is larger, a larger number of bits can be allocated for CQI transmission. In another example, coding applied to CQI and ACK/NAK information at encoders 420 and 430 can be fixed irrespective of a MCS used for data.” (Montojo: column 10, lines 18-28)

Claim 22
Montojo and Ericsson
The limitations of claim 22 corresponds to the limitations of claim 2.

As such, the limitations of claim 22 are rejected in a corresponding manner as the limitations of claim 2.

Claim 24
Montojo and Ericsson
The limitations of claim 24 corresponds to the limitations of claim 4.

As such, the limitations of claim 24 are rejected in a corresponding manner as the limitations of claim 4.

Claim 26
Montojo and Ericsson
The method of claim 21, wherein the at least one initial transmission parameter comprises at least one of (i) a parameter related to a size of a resource region, (ii) a parameter related to a modulation order, or (iii) a parameter related to a coding scheme for the initial transmission of the uplink data.

“As a result, to ensure the reliability of control information multiplexed with data, terminal 210 can employ a power adjustment component 216 to apply a power offset to the control information. By doing so, the power adjustment component 216 can provide varying protection levels for the control information based on the bandwidth, MCS, and/or other properties of the data resources into which it is embedded in order to maintain a predetermined signal quality for the control information independent of the data resources and MCS.” (Montojo: column 6, lines 29-38; note at least two parameters, bandwidth and MCS)

“In accordance with another aspect, CQI information, ACK indication(s), and/or other control signaling can be multiplexed with data by system 400 as follows. CQI and ACK information can first be encoded by respective encoders 420 and 430. In one example, CQI content and a number of CQI bits encoded at encoder 420 can depend on an uplink grant. For example, if an uplink grant is larger, a larger number of bits can be allocated for CQI transmission. In another example, coding applied to CQI and ACK/NAK information at encoders 420 and 430 can be fixed irrespective of a MCS used for data.” (Montojo: column 10, lines 18-28)

Claim 27
Montojo and Ericsson
The method of claim 21, wherein the at least one retransmission parameter comprises at least one of (i) a parameter related to a size of a resource region, (ii) a parameter related to a modulation order, or (iii) a parameter related to a coding scheme for the retransmission of the uplink data.

Montojo discloses uplink data multiplexed based on a retransmission parameter related to a second allocated resource (Montojo: column 12, line 56 to column 13, line 3; note at least two parameters, bandwidth and MCS; see also Figures 5-6).

Claim 28
Montojo and Ericsson
The method of claim 21, wherein the at least one initial transmission parameter comprises first resource allocation information for the initial transmission of the uplink data, and wherein the at least one retransmission parameter comprises second resource allocation information for the retransmission of the uplink data.
“As a result, to ensure the reliability of control information multiplexed with data, terminal 210 can employ a power adjustment component 216 to apply a power offset to the control information. By doing so, the power adjustment component 216 can provide varying protection levels for the control information based on the bandwidth, MCS, and/or other properties of the data resources into which it is embedded in order to maintain a predetermined signal quality for the control information independent of the data resources and MCS.” (Montojo: column 6, lines 29-38; note at least two parameters, bandwidth and MCS)

“In accordance with another aspect, CQI information, ACK indication(s), and/or other control signaling can be multiplexed with data by system 400 as follows. CQI and ACK information can first be encoded by respective encoders 420 and 430. In one example, CQI content and a number of CQI bits encoded at encoder 420 can depend on an uplink grant. For example, if an uplink grant is larger, a larger number of bits can be allocated for CQI transmission. In another example, coding applied to CQI and ACK/NAK information at encoders 420 and 430 can be fixed irrespective of a MCS used for data.” (Montojo: column 10, lines 18-28)



Claims 3, 5, 8, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9,036,520 B2 (herein Montojo) in view of US 2010/0279695 A1 (herein Amirijoo).

Claim 3
Montojo and Amirijoo
The method of claim 1, further comprising: receiving an initial uplink grant on a physical downlink control channel (PDCCH), wherein the initial uplink grant is used for the initial uplink data.

Montojo discloses the initial uplink grant is used for the initial uplink data (Montojo: column 6, lines 1-28; column 8, lines 9-20, note “scheduler grant” see also, Montojo: column 10, lines 18-28; column 10, lines 29-53).

Montojo does not explicitly state “receiving an initial uplink grant on a physical downlink control channel (PDCCH)”, however Amirijoo demonstrates that it was known at the time of invention to transmit by the base station and receive by the UE uplink grants on a PDCCH (Amirijoo: paragraph 0033). It would have been obvious to one of ordinary skill in the art at the time of invention to implement base station and UE communications of Montojo with receiving its uplink grant, including the initial uplink grant on a PDCCH as suggested by Amirijoo’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of this is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art, that is PDCCH is known for transmitting uplink grants and Montojo is transmitting uplink grants; and both prior art references are directed to wireless cellular communications.
	
Claim 5
Montojo and Amirijoo
The method of claim 1, further comprising: receiving a retransmission uplink grant on a PDCCH, wherein the multiplexed data is transmitted based on a radio resource which is determined based on the retransmission uplink grant.

Montojo discloses the multiplexed data is transmitted based on a radio resource which is determined based on the retransmission uplink grant (Montojo: column 6, lines 1-28; column 8, lines 9-20, note “scheduler grant”; see also, Montojo: column 10, lines 18-28; column 10, lines 29-53).

Montojo does not explicitly state “receiving a retransmission uplink grant on a PDCCH”, however Amirijoo demonstrates that it was known at the time of invention to transmit by the base station and receive by the UE uplink grants on a PDCCH (Amirijoo: paragraph 0033). It would have been obvious to one of ordinary skill in the art at the time of invention to implement base station and UE communications of Montojo with receiving its uplink grant, including a retransmission uplink grant on a PDCCH as suggested by Amirijoo’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of this is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art, that is PDCCH is known for transmitting uplink grants and Montojo is transmitting uplink grants; and both prior art references are directed to wireless cellular communications.

Claim 8
Montojo and Amirijoo
The limitations of claim 8 corresponds to the limitations of claim 3.

As such, the limitations of claim 8 are rejected in a corresponding manner as the limitations of claim 3.
Claim 10
Montojo and Amirijoo
The limitations of claim 10 corresponds to the limitations of claim 5.

As such, the limitations of claim 10 are rejected in a corresponding manner as the limitations of claim 5.


Claims 8, 10, 13, 15, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9,036,520 B2 (herein Montojo) in view of “CQI Reporting on the PUSCH” (herein Ericsson) in further view of US 2010/0279695 A1 (herein Amirijoo).

Claim 13
Montojo, Ericsson, and Amirijoo
The method of claim 11, further comprising: transmitting an initial uplink grant on a physical downlink control channel (PDCCH), wherein the initial uplink grant is used for the initial uplink data.
The limitations of claim 13 correspond to the limitations of claim 3 and are rejected in a corresponding manner accounting for the additional limitations supplied by Ericsson (as discussed above).
Claim 15
Montojo, Ericsson, and Amirijoo
The method of claim 11, further comprising: transmitting a retransmission uplink grant on a PDCCH, wherein the multiplexed data is transmitted based on a radio resource which is determined based on the retransmission uplink grant.
The limitations of claim 15 correspond to the limitations of claim 5 and are rejected in a corresponding manner accounting for the additional limitations supplied by Ericsson (as discussed above).
Claim 18
Montojo, Ericsson, and Amirijoo
The limitations of claim 18 corresponds to the limitations of claim 3.

As such, the limitations of claim 18 are rejected in a corresponding manner as the limitations of claim 3.
Claim 20
Montojo, Ericsson, and Amirijoo
The limitations of claim 20 corresponds to the limitations of claim 5.

As such, the limitations of claim 20 are rejected in a corresponding manner as the limitations of claim 5.
Claim 23
Montojo, Ericsson, and Amirijoo
The limitations of claim 23 corresponds to the limitations of claim 3.

As such, the limitations of claim 23 are rejected in a corresponding manner as the limitations of claim 3.
Claim 25
Montojo, Ericsson, and Amirijoo
The limitations of claim 25 corresponds to the limitations of claim 5.

As such, the limitations of claim 25 are rejected in a corresponding manner as the limitations of claim 5.



	Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair-my.uspto.gov/pair/PrivatePair.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992